355 U.S. 283 (1958)
SOUTHERN RAILWAY CO. ET AL.
v.
UNITED STATES ET AL.
No. 558.
Supreme Court of United States.
Decided January 6, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NORTH CAROLINA.
Henry L. Walker, Arthur J. Dixon Henry J. Karison and R. Granville Curry for appellants.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and B. Franklin Taylor, Jr. for the United States and the Interstate Commerce Commission, and J. P. Fishwich, R. B. Gwathmey, James W. Hoeland, W. L. Grubbs and Joseph L. Lenihan for the Harlan County Coal Operators Association et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.